      Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
JANE DOE                      :         Civ. No. 3:18CV01322(KAD)
                              :
v.                            :
                              :
TOWN OF GREENWICH, et al.     :         April 21, 2020
                              :
------------------------------x

         RULING ON BRUNSWICK’S MOTION TO QUASH AND FOR A
                  PROTECTIVE ORDER (Doc. #175)

     Brunswick School, Inc. (“Brunswick”) has filed a motion

seeking to quash non-party subpoenas directed to Thomas Phillip,

Michael DeAngelo, and Seth Potter, and for a protective order.

See Doc. #175. The subpoenas, which seek both deposition

testimony and document production, were served by plaintiff Jane

Doe (“plaintiff” or “Doe”). For the reasons set forth herein,

Brunswick’s motion to quash and for a protective order [Doc.

#175] is DENIED, without prejudice, for lack of standing.1

I.   Legal Standard

     Pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including ... forbidding



1 The relevant factual background of this matter is well-known to
the parties and documented in the Court’s prior rulings. The
Court thus declines to repeat it here.
                                    1
      Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 2 of 7



the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A).

“Rule 26(c) confers broad discretion on the trial court to

decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).

      “Pursuant to Rule 45 [of the Federal Rules of Civil

Procedure], any party may serve a subpoena commanding a non-

party to produce designated documents.” Crespo v. Beauton, No.

3:15CV00412(WWE)(WIG), 2016 WL 259637, at *2 (D. Conn. Jan. 21,

2016) (citation and quotation marks omitted). Rule 45 also

permits a party to “serve a subpoena commanding a nonparty ‘to

attend and testify[.]’” Weinstein v. Univ. of Conn., No.

3:11CV01906(WWE), 2012 WL 3443340, at *2 (D. Conn. Aug. 15,

2012) (quoting Fed. R. Civ. P. 45(a)(1)(A)(iii)).

II.   Discussion

      As a threshold matter, the Court considers whether

Brunswick has standing to move to quash or for a protective

order as to these subpoenas. See United States Reg’l Econ. Dev.

Auth., LLC v. Matthews, No. 3:16CV01093(CSH), 2018 WL 2172713,

at *7 (D. Conn. May 10, 2018) (“The Court will first address the

threshold question of standing, as the [subpoenas are] directed

to a nonparty.”). The Court has previously addressed the

question of whether Brunswick has standing to bring a motion to

quash or for protective order on behalf of third parties. See

                                    2
      Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 3 of 7



Doc. #154.2

     “In the absence of a claim of privilege a party usually

does not have standing to object to a subpoena directed to a

non-party witness.” Langford v. Chrysler Motors Corp., 513 F.2d

1121, 1126 (2d Cir. 1975). “Rather, only the person or entity to

whom a subpoena is directed has standing to file a motion to

quash.” Jacobs v. Connecticut Cmty. Tech. Colleges, 258 F.R.D.

192, 194–95 (D. Conn. 2009).

     A party ordinarily lacks standing to quash a subpoena
     directed at a nonparty unless the party is seeking to
     protect a personal privilege or right. If a party moves
     to quash a subpoena directed at a nonparty, the claim of
     privilege or right must be personal to the movant, not
     the nonparty the subpoena was served on.

Strike 3 Holdings, LLC v. Doe, 337 F. Supp. 3d 246, 251–52

(W.D.N.Y. 2018) (citations and quotation marks omitted); see

also United States Reg’l Econ. Dev. Auth., LLC, 2018 WL 2172713,

at *8; Weinstein, 2012 WL 3443340, at *2. The same standing

rules apply whether the request for relief is styled as a motion

to quash or as a motion for protective order. See Dominion Res.

Servs., Inc. v. Alstom Power, Inc., No. 3:16CV00544(JCH)(SALM),

2017 WL 3575892, at *3 (D. Conn. Aug. 18, 2017) (collecting

cases).




2 The Court previously denied Brunswick’s Motion to Quash (Doc.
#123) subpoenas issued to Attorneys Michael J. Jones, Eugene R.
Riccio, and Philip Russell on the grounds that Brunswick did not
have standing to bring such a motion. See Doc. #154 at 1, 12.
                                    3
      Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 4 of 7



     Brunswick seeks to quash subpoenas served by plaintiff on

three Brunswick employees: Thomas Phillip, headmaster of

Brunswick; Michael DeAngelo, Director of Safety and Security at

Brunswick; and Seth Potter, a Brunswick teacher. See Doc. #175.

Each subpoena seeks both deposition testimony and document

production. See Doc. #175-4 at 2, 5-6; Doc. #175-5 at 2, 5; Doc.

#175-6 at 2, 5.

     We have been down this road before. Brunswick has been

advised by the Court that it must have standing to object to

subpoenas issued to third parties. See Doc. #154 at 10. The

Court has also previously identified and discussed the types of

privileges and privacy interests that might give a party

standing to challenge subpoenas issued to third parties. See id.3

Yet Brunswick makes no argument at all that it has standing to

bring this motion.4 Brunswick asserts no “privilege or right ...

personal to” Brunswick implicated by the subpoenas. United




3 “Decisions issued in this District such as Weinstein, 2012 WL
3443340, and Matthews, 2018 WL 2172713, collect and discuss the
types of privileges and privacy interests that could give rise
to standing to challenge a subpoena to a third party.” Doc. #154
at 10.

4 Plaintiff has not raised the issue of standing in her
objection, either. See Doc. #180. The Court, however, considers
the question of standing sua sponte. Cf. Meyer Corp. U.S. v.
Alfay Designs, Inc., No. 10CV03647(CBA)(MDG), 2012 WL 3537001,
at *1 (E.D.N.Y. Aug. 14, 2012) (“All the courts ruling on
motions to quash first determined whether the party seeking to
quash had a privilege or privacy interest at stake.”).
                                    4
     Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 5 of 7



States ex rel. Ortiz v. Mount Sinai Hosp., 169 F. Supp. 3d 538,

545 (S.D.N.Y. 2016) (citations and quotation marks omitted).

Rather, Brunswick’s arguments focus on relevancy and breadth.

See, e.g., Doc. #175-1 at 4 (describing subpoenas as requiring

witnesses to “produce irrelevant documents”); id. at 7 (arguing

that the subpoenas “seek irrelevant documents” and are “overly

broad[,]” and that the requested documents have “no relevance”

or “are not relevant[]”). Brunswick has no standing to raise

these objections as they apply to subpoenas issued to others.

“[A] challenge to a subpoena based on grounds of relevance or

burden may only be raised by the entity to which the subpoena is

directed; a party lacks standing to raise such challenges to a

subpoena directed at a nonparty.” United States Reg’l Econ. Dev.

Auth., LLC, 2018 WL 2172713, at *8. Likewise, Brunswick lacks

standing to assert: “The Court must quash the subpoenas to

prevent Plaintiff from harassing nonparties.” Doc. #175-1 at 6.

The recipients of the subpoenas are, of course, free to make

such an argument.

    Brunswick’s brief asserts, rather in passing, that the

subpoenas “impose undue burdens on non-party Brunswick.” Doc.

#175-1 at 2. Accepting, for the sake of argument, that an undue

burden on Brunswick might constitute the sort of “personal

interest” that would permit Brunswick to seek relief in regard

to these subpoenas, the claim fails. Cf. A & R Body Specialty &

                                   5
     Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 6 of 7



Collision Works, Inc. v. Progressive Cas. Ins. Co., No.

3:07CV00929(WWE), 2013 WL 6212159, at *4 (D. Conn. Nov. 26,

2013) (“Plaintiffs have failed to articulate the extent of their

claimed burden with respect to the outstanding [third party]

subpoenas, which would justify the entry of the requested

order.”). Brunswick makes no effort to articulate what any such

burden on Brunswick may be. Likewise, there is no claim of an

invasion of any privilege held by Brunswick. The subpoenas

themselves seek only “non-privileged documents” and the Court

presumes that any questioning at depositions will likewise be

appropriately limited.

    An objecting party “lacks standing to challenge a subpoena

absent a showing that the objecting party has a personal right

or privilege regarding the subject matter of the subpoena.”

Weinstein, 2012 WL 3443340, at *2 (citation and quotation marks

omitted); see also Dominion Res. Servs., Inc., 2017 WL 3575892,

at *3. Brunswick has not asserted any personal right or

privilege implicated by the testimony and documents sought by

the subpoenas issued to Thomas Phillip, Michael DeAngelo, and

Seth Potter. See generally Docs. #175, 198. Brunswick’s “general

desire to thwart disclosure of information by a non-party is

simply not an interest sufficient to create standing.” US Bank

Nat. Ass’n v. PHL Variable Ins. Co., No. 12CV06811(CM)(JCF),

2012 WL 5395249, at *2 (S.D.N.Y. Nov. 5, 2012). Accordingly, the

                                   6
      Case 3:18-cv-01322-KAD Document 213 Filed 04/21/20 Page 7 of 7



Court concludes that Brunswick does not have standing to

challenge the subpoenas.

IV.   Conclusion

      For the reasons stated herein, the Court DENIES Brunswick’s

motion to quash and motion for protective order [Doc. #175],

without prejudice, for lack of standing. If any individual to

whom a subpoena has been directed wishes to challenge that

subpoena on any cognizable basis, that individual may file an

appropriate motion within 21 days of the entry of this Ruling.

      It is so ordered. Dated at New Haven, Connecticut, this

21st day of April, 2020.

                                        /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    7
